Citation Nr: 1026560	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a fungal infection, claimed 
as groin fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) from 
a March 2005 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which in pertinent 
part denied service connection for fungal rashes.  

The issue has been recharacterized to more accurately reflect the 
evidence. 

The Veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duties to notify and 
assist.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The September 1966 pre-induction examination report shows a 
normal skin evaluation.  On the accompanying medical history 
report, the Veteran reported a problem with skin diseases.  The 
clinician noted a history of tinea cruris.  A June 1968 treatment 
record shows that the Veteran was treated for a heat rash.  The 
July 1969 separation examination report shows a normal skin 
evaluation.  The Veteran again reported a problem with skin 
diseases on the accompanying medical history report.

The first post-service evidence of a rash is contained in private 
treatment records dated July 2000 and June 2002.  The Veteran was 
treated for a rash on his groin and right upper thigh.  He 
reportedly had had the rash since Vietnam.  Dr. D.C. diagnosed 
tinea cruris.  The record also contains an undated prescription 
for Ketoconazole, a cream used to treat fungal infections.

In the May 2004 Form 21-526, the Veteran stated that he had been 
"fighting" a fungus in his groin area since discharge.

In an August 2004 correspondence, the Veteran stated that he 
developed a rash on his groin and buttocks in January 1969 while 
stationed with the 335th Transportation Company in Chu Lai, 
Vietnam.  He went to the dispensary and was given some cream, 
which did not help.  After discharge, the Veteran sought 
treatment for the rash from Dr. W.M., who "did no testing" and 
"didn't know what it was."  The Veteran has stated that Dr. 
W.M. treated him from 1969 or 1970 through the 1980's, but that 
the doctor retired several years ago.  The Veteran does not have 
a current address for Dr. W.M. and does not know how to obtain 
his medical records.  See August 2004 and January 2008 Form 21-
4142. 

In a January 2005 statement, the Veteran stated that prior to 
service he had a problem with heat rashes.  He associated these 
rashes with his job as a firefighter.  He stated that while in 
Vietnam he developed a different type of skin rash on his groin 
and buttocks.  The Veteran claimed that after seeing Dr. W.M., he 
self-treated until 2000, when he was treated by Dr. D.C. and 
finally diagnosed with tinea cruris.

In June 2005, the Veteran submitted photocopies of letters he 
wrote to his mother while stationed in Vietnam.  The letters are 
dated January to March 1969.  In these letters, the Veteran 
complained about a skin rash on his buttocks and asked his mother 
to send him the medicine he had used at home because "the 
[illegible] they give me here doesn't clear it up."

The Veteran has made repeated statements regarding his skin 
condition.  He has consistently maintained that, ever since 
service, he had recurrent outbreaks of the fungal infection.  He 
self-treated for many years.  The Veteran's statements regarding 
the continuity of his symptoms are credible and competent 
evidence of a chronic condition.  Furthermore, the Board notes 
that in a May 2006 rating decision granting service connection 
for PTSD, the RO conceded that the Veteran engaged in combat.  38 
U.S.C.A. § 1154(b) does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it 
aids the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.

Tinea cruris was clearly a pre-existing condition.  STRs 
demonstrate that the Veteran was treated for a rash in June 1968, 
prior to his tour in Vietnam.  He also complained about a rash in 
letters to his mother in 1969.  Post-service records show a 
current diagnosis of tinea cruris.  A VA examination is required 
in order to obtain a medical opinion as to whether the currently 
diagnosed tinea cruris is related to the in-service rash 
complaints and whether the Veteran's pre-existing tinea cruris 
was permanently and chronically aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA skin 
examination.  The claim folder must be 
reviewed in conjunction with the 
examination.  The examiner must opine as 
to whether any diagnosed skin condition is 
at least as likely as not related to in-
service treatment for or complaints of a 
rash.  The examiner must also opine as to 
whether it is at least as likely as not 
that the Veteran's pre-existing tinea 
cruris was permanently and chronically 
aggravated beyond the natural progression 
of the disease by his period of active 
duty service.  The examiner shall 
accept as fact that the Veteran's 
tinea cruris pre-existed his service, 
that he was treated for tinea cruris 
in service, and that he has 
experienced tinea cruris since 
service.  The examiner should 
specifically comment on the September 
1966 pre-induction examination report, 
the June 1968 service treatment 
record, and letters to the Veteran's 
mother dated January to March 1969.  

A full and complete rationale is required 
for all opinions expressed.

2.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an SSOC and provide the 
Veteran and his representative an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


